Stephens, P. J.
The Supreme Court having on certiorari (Travelers Ins. Co. v. Anderson, 185 Ga. 105, 194 S. E. 193) held that the award of compensation made by the Department of Industrial Relations was not legally authorized and that this court erred in affirming the judgment of the superior court affirming the award (54 Ga. App. 852, 189 S. E. 537), this court has vacated the judgment of affirmance heretofore rendered and now holds, under the authority of the Supreme Court, that the award was not legally authorized and that the judge of the superior court erred in affirming the award. The judgment of the superior court is

Reversed.

Sutton and Felton, JJ., concur.
Neely, Marshall •& Greene, for plaintiff in error.
Pat Ha/ralson, T. 8. Gaudier, contra.